Exhibit 10.56
AMENDED AND RESTATED MANAGEMENT AGREEMENT
          This Amended and Restated Management Agreement (this “Agreement”) is
entered into as of June 30, 2008, by and between Fair Isaac Corporation, a
Delaware corporation (the “Company”), and Laurent Pacalin (“Executive”).
          WHEREAS, Executive is currently employed by the Company and the
Company desires to continue to employ Executive under the terms and conditions
set forth in this Agreement;
          WHEREAS, the Company and Executive are parties to a Management
Agreement dated April 22, 2008 (the “Prior Agreement”) which the parties desire
to amend and restate in its entirety as set forth in this Agreement;
          WHEREAS, in October 2004, the American Jobs Creation Act of 2004 (the
“Act”) was enacted, Section 885 of which Act added new provisions to the
Internal Revenue Code of 1986, as amended (the “Code”) pertaining to deferred
compensation. The Treasury Department has issued final regulations and guidance
regarding the deferred compensation provisions of the Act, which permit service
providers and service recipients a transition period to modify existing deferred
compensation arrangements to bring them into compliance with the Act;
          WHEREAS, the parties agree that it is in their mutual best interests
to modify, amend and clarify the terms and conditions of the Prior Agreement, as
set forth in this Agreement, with the full intention of complying with the Act
so as to avoid the additional taxes and penalties that may be imposed under the
Act;
          WHEREAS, Executive is a key member of the management of the Company
and has heretofore devoted substantial skill and effort to the affairs of the
Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders to provide inducement for Executive (A) to remain in the
service of the Company in the event of any proposed or anticipated change in
control of the Company and (B) to remain in the service of the Company in order
to facilitate an orderly transition in the event of a change in control of the
Company, without regard to the effect such change in control may have on
Executive’s employment with the Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders that Executive be in a position to make judgments and advise
the Company with respect to proposed changes in control of the Company; and
          WHEREAS, the Executive desires to be protected in the event of certain
changes in control of the Company; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, for the reasons set forth above, the Company and Executive
desire to enter into this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements contained herein, the Company and Executive agree as
follows:
     1. Events. No amounts or benefits shall be payable or provided for pursuant
to this Agreement unless an Event shall occur during the Term of this Agreement.
          (a) For purposes of this Agreement, an “Event” shall be deemed to have
occurred if any of the following occur:

   (i)   Any “person” (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, or any successor statute thereto (the
“Exchange Act”)) acquires or becomes a “beneficial owner” (as defined in
Rule 13d-3 or any successor rule under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s securities entitled to vote generally in
the election of directors (“Voting Securities”) then outstanding or 30% or more
of the shares of common stock of the Company (“Common Stock”) outstanding,
provided, however, that the following shall not constitute an Event pursuant to
this Section 1(a)(i):

  (A)   any acquisition or beneficial ownership by the Company or a subsidiary
of the Company;     (B)   any acquisition or beneficial ownership by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or one or more of its subsidiaries;     (C)   any acquisition or beneficial
ownership by any corporation (including without limitation an acquisition in a
transaction of the nature described in Section 1(a)(ii)) with respect to which,
immediately following such acquisition, more than 70%, respectively, of (x) the
combined voting power of the Company’s then outstanding Voting Securities and
(y) the Common Stock is then beneficially owned, directly or indirectly, by all
or substantially all of the persons who beneficially owned Voting Securities and
Common Stock, respectively, of the Company immediately prior to such acquisition
in substantially the same proportions as their

2



--------------------------------------------------------------------------------



 



      ownership of such Voting Securities and Common Stock, as the case may be,
immediately prior to such acquisition; or     (D)   any acquisition of Voting
Securities or Common Stock directly from the Company; and

      Continuing Directors shall not constitute a majority of the members of the
Board of Directors of the Company. For purposes of this Section 1(a)(i),
“Continuing Directors” shall mean: (A) individuals who, on the date hereof, are
directors of the Company, (B) individuals elected as directors of the Company
subsequent to the date hereof for whose election proxies shall have been
solicited by the Board of Directors of the Company or (C) any individual elected
or appointed by the Board of Directors of the Company to fill vacancies on the
Board of Directors of the Company caused by death or resignation (but not by
removal) or to fill newly-created directorships, provided that a “Continuing
Director” shall not include an individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the threatened election or removal of directors (or other actual or threatened
solicitation of proxies or consents) by or on behalf of any person other than
the Board of Directors of the Company; or     (ii)   Consummation of a
reorganization, merger or consolidation of the Company or a statutory exchange
of outstanding Voting Securities of the Company (other than a merger or
consolidation with a subsidiary of the Company), unless immediately following
such reorganization, merger, consolidation or exchange, all or substantially all
of the persons who were the beneficial owners, respectively, of Voting
Securities and Common Stock immediately prior to such reorganization, merger,
consolidation or exchange beneficially own, directly or indirectly, more than
70% of, respectively, (x) the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such reorganization, merger, consolidation or
exchange and (y) the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger, consolidation or exchange in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, consolidation or exchange, of the Voting Securities and
Common Stock, as the case may be; or

3



--------------------------------------------------------------------------------



 



  (iii)   (x) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company or (y) the sale or other disposition
of all or substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 70% of, respectively,
(1) the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (2) the
then outstanding shares of common stock of such corporation is then beneficially
owned, directly or indirectly, by all or substantially all of the persons who
were the beneficial owners, respectively, of the Voting Securities and Common
Stock immediately prior to such sale or other disposition in substantially the
same proportions as their ownership, immediately prior to such sale or other
disposition, of the Voting Securities and Common Stock, as the case may be; or  
  (iv)   A majority of the members of the Board of Directors of the Company
shall have declared that an Event has occurred or, if a majority of the members
of the Board of Directors has previously declared that an Event will occur upon
satisfaction of specified conditions, such specified conditions have been
satisfied.

     Notwithstanding anything stated in this Section 1(a), an Event shall not be
deemed to occur with respect to Executive if (x) the acquisition or beneficial
ownership of the 30% or greater interest referred to in Section 1(a)(i) is by
Executive or by a group, acting in concert, that includes Executive or (y) a
majority of the then combined voting power of the then outstanding voting
securities (or voting equity interests) of the surviving corporation or of any
corporation (or other entity) acquiring all or substantially all of the assets
of the Company shall, immediately after a reorganization, merger, exchange,
consolidation or disposition of assets referred to in Section 1(a)(ii) or
1(a)(iii), be beneficially owned, directly or indirectly, by Executive or by a
group, acting in concert, that includes Executive.
          (b) For purposes of this Agreement, a “subsidiary” of the Company
shall mean any entity of which securities or other ownership interests having
general voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Company.
     2. Payments and Benefits. If any Event shall occur during the Term of this
Agreement and the employment of Executive with the Company is voluntarily or
involuntarily terminated under circumstances specified in Section 2(a), then
Executive shall be entitled to receive from the Company or its successor (which
term as used herein shall include any person acquiring all or substantially all
of the assets of the Company) a cash payment and other benefits on the following
basis:

4



--------------------------------------------------------------------------------



 



          (a) If at any time within 90 days before, or at any time upon or after
the occurrence of, the first Event to occur (the “First Event”) and prior to the
end of the Transition Period, the employment of Executive with the Company is
voluntarily or involuntarily terminated for any reason (unless such termination
is a voluntary termination by Executive other than for Good Reason, is on
account of the death or Disability of the Executive or is a termination by the
Company for Cause), subject to the limitations set forth in Sections 2(d), 2(e),
and 2(f), Executive shall be entitled to the following:

  (i)   The Company shall pay Executive’s full base salary through the
Termination Date at the rate then in effect in accordance with the normal
payroll practices of the Company.     (ii)   The Company or its successor shall
make a cash payment to Executive in an amount equal to one (1) times the sum of
(A) the annual base salary of Executive in effect immediately prior to the First
Event plus (B) the cash bonus or cash incentive compensation received by the
Executive from the Company for the fiscal year preceding the First Event. If the
fiscal year preceding the First Event is FY09 or earlier, the cash bonus or cash
incentive compensation value shall be the actual amount received or $60,000,
whichever is greater. Any amount payable under this Section 2(a)(ii) will be
paid to Executive in a lump sum on the first regular payroll date of the Company
or its successor to occur after the first day of the seventh month following the
Termination Date.     (iii)   For a 12-month period after the Termination Date,
the Company shall allow Executive to participate in any insured group health and
group life insurance plan or program (but not a self-insured medical expense
reimbursement plan within the meaning of Section 105(h) of the Code) in which
the Executive was entitled to participate immediately prior to the First Event
as if Executive were an employee of the Company during such 12-month period;
provided, however, that in the event that Executive’s participation in any such
health or life insurance plan or program of the Company is barred, the Company,
at its sole cost and expense, shall arrange to provide Executive with insured
benefits substantially similar to those which Executive would be entitled to
receive under such plan or program if Executive were not barred from
participation. Benefits otherwise receivable by Executive pursuant to this
Section 2(a)(iii) shall be reduced to the extent comparable benefits are
received by Executive from another employer or other third party during such
12-month period, and Executive shall promptly report receipt of any such
benefits to the Company.

5



--------------------------------------------------------------------------------



 



  (iv)   Any outstanding and unvested stock options granted to Executive shall
be accelerated and become immediately exercisable by Executive (and shall remain
exercisable for the applicable post-termination exercise periods specified in
the applicable stock option agreements), any unvested restricted stock units
granted to Executive shall be accelerated and shares of Company stock shall be
issued to Executive or cash shall be paid to Executive, as specified in the
applicable restricted stock unit agreement, and any restricted stock awarded to
Executive and subject to forfeiture shall be fully vested and shall no longer be
subject to forfeiture.

          (b) The Company shall also pay to Executive reimbursement for all
legal fees and expenses incurred by Executive in his lifetime as a result of
such termination and relating to claims not barred by the applicable statutes of
limitations, including, but not limited to, all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement. The amount of
expenses eligible for reimbursement hereunder during any given calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year. Executive shall submit verification of expenses to the Company within
60 days from the date the expense was incurred, and the Company shall reimburse
eligible expenses within 30 days thereafter, but in any case no later than the
last day of the calendar year following the calendar year in which the expense
was incurred. The right to reimbursement of legal fees and expenses hereunder
may not be exchanged for cash or any other benefit.
          (c) In addition to all other amounts payable to Executive under this
Section 2, Executive shall be entitled to receive all benefits payable to
Executive under any other plan or agreement relating to retirement benefits,
pursuant to the terms and conditions of such plan or agreement.
          (d) Executive shall not be required to mitigate the amount of any
payment or other benefit provided for in Section 2 by seeking other employment
or otherwise, nor shall the amount of any payment or other benefit provided for
in Section 2 be reduced by any compensation earned by Executive as the result of
employment by another employer after the Termination Date or otherwise, except
as specifically provided in this Agreement.
          (e) Notwithstanding any other provision of this Agreement, the Company
will not pay to Executive, and Executive will not be entitled to receive, any
payment pursuant to Section 2(a)(ii) unless and until:

  (i)   Executive executes, and there shall be effective following any statutory
period for revocation or rescission, a release that irrevocably and
unconditionally releases the Company, any company acquiring the Company or its
assets, and their past and current shareholders,

6



--------------------------------------------------------------------------------



 



      directors, officers, employees and agents from and against any and all
claims, liabilities, obligations, covenants, rights and damages of any nature
whatsoever, whether known or unknown, anticipated or unanticipated; provided,
however, that the release shall not adversely affect Executive’s rights to
receive benefits to which he is entitled under this Agreement or Executive’s
rights to indemnification under applicable law, the charter documents of the
Company, any insurance policy maintained by the Company or any written agreement
between the Company and Executive; and     ii)   Executive executes an agreement
prohibiting Executive for a period of one (1) year following the Termination
Date from soliciting, recruiting or inducing, or attempting to solicit, recruit
or induce, any employee of the Company or of any company acquiring the Company
or its assets to terminate the employee’s employment.

          (f) If the termination of Executive’s employment with the Company
occurs at any time within 90 days before the occurrence of the First Event,
Executive shall be entitled to no payments or benefits under this Section 2
unless, in addition to satisfying all other requirements and conditions of this
Section 2, Executive also reasonably demonstrates within 30 days of the First
Event that such termination of employment (x) was requested by a party other
than the Board of Directors of the Company that had previously taken other steps
reasonably calculated to result in, and which ultimately results in, the First
Event, or (y) otherwise arose in connection with or in anticipation of the First
Event that ultimately occurs.
          (g) The obligations of the Company under this Section 2 shall survive
the termination of this Agreement.
3. Certain Reduction of Payments by the Company.
          (a) Notwithstanding anything contained herein to the contrary, prior
to the payment of any amounts pursuant to Section 2(a) hereof, an independent
national accounting firm designated by the Company (the “Accounting Firm”) shall
compute whether there would be any “excess parachute payments” payable to
Executive, within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), taking into account the total “parachute
payments,” within the meaning of Section 280G of the Code, payable to Executive
by the Company or any successor thereto under this Agreement and any other plan,
agreement or otherwise. If there would be any excess parachute payments, the
Accounting Firm will compute the net after-tax proceeds to Executive, taking
into account the excise tax imposed by Section 4999 of the Code, if (i) the
payments hereunder were reduced, but not below zero, such that the total
parachute payments payable to Executive would not exceed three (3) times the
“base

7



--------------------------------------------------------------------------------



 



amount” as defined in Section 280G of the Code, less One Dollar ($1.00), or
(ii) the payments hereunder were not reduced. If reducing the payments hereunder
would result in a greater after-tax amount to Executive, such lesser amount
shall be paid to Executive. If not reducing the payments hereunder would result
in a greater after-tax amount to Executive, such payments shall not be reduced.
The determination by the Accounting Firm shall be binding upon the Company and
Executive subject to the application of Section 3(b) hereof.
          (b) If as a result of uncertainty in the application of Sections 280G
of the Code, it is possible that excess parachute payments will be paid when
such payment would result in a lesser after-tax amount to Executive, such a
payment will be void ab initio as regards any such excess. Any excess will be
treated as an overpayment by the Company to Executive. Executive will return the
overpayment to the Company within fifteen (15) business days of any
determination by the Accounting Firm that excess parachute payments have been
paid when not so intended, with interest at an annual rate equal to the rate
provided in Section 1274(d) of the Code (or 120% of such rate if the Accounting
Firm determines that such rate is necessary to avoid an excise tax under
Section 4999 of the Code) from the date Executive received such excess until it
is repaid to the Company.
          (c) All fees, costs and expenses (including, but not limited to, the
cost of retaining experts) of the Accounting Firm shall be borne by the Company
and the Company shall pay such fees, costs, and expenses as they become due. In
performing the computations required hereunder, the Accounting Firm shall assume
that taxes will be paid for state and federal purposes at the highest possible
marginal tax rates which could be applicable to Executive in the year of receipt
of the payments, unless Executive agrees otherwise.
4. Definition of Certain Additional Terms.
          (a) “Cause” shall mean, and be limited to, (i) willful and gross
neglect of duties by the Executive or (ii) an act or acts committed by the
Executive constituting a felony and substantially detrimental to the Company or
its reputation.
          (b) “Disability” shall mean Executive’s absence from his duties with
the Company on a full time basis for 180 consecutive business days, as a result
of Executive’s incapacity due to physical or mental illness, unless within
30 days after written notice of intent to terminate is given by the Company
following such absence Executive shall have returned to the full time
performance of Executive’s duties.
          (c) “Good Reason” shall mean if, without Executive’s express written
consent, any of the following shall occur:

8



--------------------------------------------------------------------------------



 



  (i)   a material reduction of Executive’s authority, duties, or
responsibilities in the Company or its successor, including: (A) a material
reduction in Executive’s budget authority, or (B) a material reduction in the
authority, duties, or responsibilities of the person to whom Executive reports,
but excluding any isolated, insubstantial, or inadvertent action not taken in
bad faith and which is remedied by the Company within five (5) days after
receipt of notice thereof from Executive;     (ii)   a material reduction by the
Company in Executive’s annual base salary or target incentive in effect
immediately prior to the First Event;     (iii)   the taking of any action by
the Company that would result in a material reduction of the aggregate benefits
enjoyed by Executive under the Company’s pension, life insurance, medical,
health and accident, disability, deferred compensation, incentive awards,
employee stock options, restricted stock or stock unit awards, or savings plans
in which Executive was participating at the time of the First Event;     (iv)  
the Company requiring Executive to relocate to any place other than a location
within fifty miles of the location at which Executive performed his primary
duties immediately prior to the First Event or, if Executive is based at the
Company’s principal executive offices, the relocation of the Company’s principal
executive offices to a location more than fifty miles from its location
immediately prior to the First Event, except for required travel on the
Company’s business to an extent substantially consistent with Executive’s prior
business travel obligations; or     (v)   the failure of the Company to obtain
agreement from any successor to assume and agree to perform this Agreement, as
contemplated in Section 5(b).

          (d) As used herein, other than in Section 1(a) hereof, the term
“person” shall mean an individual, partnership, corporation, estate, trust or
other entity.
          (e) “Termination Date” shall mean the date of termination of
Executive’s employment, which in the case of termination for Disability shall be
the 30th day after notice is given as required in Section 4(b); provided,
however, that for purposes of Section 2(a)(ii) of this Agreement only, the
Termination Date shall mean the date on which a “separation from service” has
occurred for purposes of Section 409A of the Code and the regulations and
guidance thereunder.

9



--------------------------------------------------------------------------------



 



          (f) “Transition Period” shall mean the one-year period commencing on
the date of the First Event and ending on the first anniversary of the First
Event.
     5. Successors and Assigns.
          (a) This Agreement shall be binding upon and inure to the benefit of
the successors, legal representatives and assigns of the parties hereto;
provided, however, that the Executive shall not have any right to assign, pledge
or otherwise dispose of or transfer any interest in this Agreement or any
payments hereunder, whether directly or indirectly or in whole or in part,
without the written consent of the Company or its successor.
          (b) The Company will require any successor (whether direct or
indirect, by purchase of a majority of the outstanding voting stock of the
Company or all or substantially all of the assets of the Company, or by merger,
consolidation or otherwise), by agreement in form and substance satisfactory to
Executive, to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession (other than in the
case of a merger or consolidation) shall be a breach of this Agreement. As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid that is required to
execute and deliver the agreement as provided for in this Section 5(b) or that
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.
     6. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Minnesota.
     7. Notices. All notices, requests and demands given to or made pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States registered or certified mail, return
receipt requested, postage pre-paid, addressed to the last known residence
address of Executive or in the case of the Company, to its principal executive
office to the attention of each of the then directors of the Company with a copy
to its Secretary, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.
     8. Remedies and Claim Process. If Executive disputes any determination made
by the Company regarding Executive’s eligibility for any benefits under this
Agreement, the amount or terms of payment of any benefits under this Agreement,
or the Company’s application of any provision of this Agreement, then Executive
shall, before pursuing any other remedies that may be available to Executive,
seek to resolve such dispute by submitting a written claim notice to the
Company. The notice by Executive shall explain the specific reasons for
Executive’s claim and basis therefor. The Board of Directors shall review such
claim and the Company will notify Executive in writing of its response within
60 days of the date on which Executive’s notice of claim was given. The notice
responding to Executive’s claim will explain the specific reasons for the
decision. Executive shall submit a written claim hereunder before pursuing any
other

10



--------------------------------------------------------------------------------



 



process for resolution of such claim. This Section 8 does not otherwise affect
any rights that Executive or the Company may have in law or equity to seek any
right or benefit under this Agreement.
     9. Severability. In the event that any portion of this Agreement is held to
be invalid or unenforceable for any reason, it is hereby agreed that such
invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect.
     10. Integration. The benefits provided to Executive under this Agreement
shall be in lieu of any other severance pay or benefits available to Executive
under any other agreement, plan or program of the Company to the extent such
other severance pay or benefits do not constitute deferred compensation within
the meaning of Section 409A of the Code. In the event that any payments or
benefits become payable to Executive pursuant to Section 2 of this Agreement,
then this Agreement will supersede and replace any other agreement, plan or
program applicable to Executive to the extent that such other agreement, plan or
program provides for payments or benefits to Executive that do not constitute
deferred compensation within the meaning of Section 409A of the Code and that
arise out of the involuntary termination of Executive’s employment or
termination by Executive for Good Reason. In addition, the acceleration of stock
options and lapsing of forfeiture provisions of restricted stock units or other
equity awards provided pursuant to Section 2(a)(iv) of this Agreement shall not
be subject to the provisions of Article 13 of the Company’s 1992 Long-Term
Incentive Plan (or similar successor provision or plan).
     11. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the parties. No waiver by either party hereto at any time
of any breach by the other party to this Agreement of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior to similar time.
     12. Term. This Agreement shall commence on the date of this Agreement and
shall terminate, and the Term of this Agreement shall end, on the later of
(A) December 31, 2012, provided that such period shall be automatically extended
for one year and from year to year thereafter until notice of termination is
given by the Company or Executive to the other party hereto at least 60 days
prior to December 31, 2012 or the one-year extension period then in effect, as
the case may be, or (B) if the First Event occurs on or prior to December 31,
2012 (or prior to the end of the extension year then in effect as provided for
in clause (A) hereof), the first anniversary of the First Event.
     13. Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A(a)(2), (3) and (4) of the Code, including current and future
guidance and regulations interpreting such provisions, and should be interpreted
accordingly.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  Fair Isaac Corporation    
 
           
 
  By   /s/ Mark N. Greene    
 
           
 
          Mark N. Greene    
 
          Its Chief Executive Officer    
 
                Laurent Pacalin    
 
           
 
  By   /s/ Laurent Pacalin    
 
           
 
                     

12